Citation Nr: 1110961	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic dislocation of the right shoulder, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right shoulder disability, to include on an extra-schedular basis pursuant to 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 30 percent rating for the Veteran's chronic dislocated right shoulder, effective October 27, 2005.  In July 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

Because the claim on appeal involved a request for a higher initial rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability.

In July 2010, the Board recharacterized the appeal to include the matter of entitlement to a TDIU due to the right shoulder disability.  The Board then remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny the claim for a higher initial rating for the right shoulder disability and the claim for TDIU, and returned the matters to the Board for further appellate consideration.

In November 2010, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2010).

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The primary basis for Board's July 2010 remand was to provide the Veteran with a more current VA orthopedic examination to evaluate the severity of his chronic dislocation of the right shoulder.  It was noted since the previous June 2007 examination, the Veteran had undergone arthroscopic surgery on his right shoulder in January 2008, suggesting worsening of the disability.  In addition, the Board pointed to the Veteran assertions as to his inability to work due to his right shoulder disability.  

In remanding for a new examination, the Board instructed that the examiner consider and review the Veteran's claims file.  The examiner was asked to comment on all orthopedic findings and conduct all necessary testing.  The examiner was also asked to render an opinion, based upon review of the record and consistent with sound medical principals, as to whether-without regard to nonservice-connected disability or advancing age-it is at least as likely as not that such disability, alone, renders the Veteran unable to obtain or retain substantially gainful employment.

The record reflects that the Veteran was provided a VA examination in August 2010.  However, the Veteran's claims file was not available for review.  In addition, the examiner did not render an opinion with respect to the effects of the Veteran's right shoulder disability on his employability.

In addition, since the August 2010 examination, the Veteran submitted additional medical evidence reflecting that he underwent right shoulder total arthroplasty in September 2010, again suggestive of a possible worsening of the disability.

The Board finds that, in view of the surgical report suggesting worsening disability since the August 2010 VA examination, more contemporaneous medical findings are needed to evaluate the right shoulder disability on appeal.  See 38 U.S.C.A.        § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  In addition, a new examination is necessary to address the impact of the Veteran's right shoulder disability on his employability and resolve the matter of the Veteran's entitlement to a TDIU for a right shoulder disability.

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for a higher rating for right shoulder disability and the claim for a TDIU (as these claims, both emanating from an original claim for service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Columbia VA Medical Center (VAMC) dated through September 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of the claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of treatment for right shoulder disability from the Columbia VAMC since September 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for a higher, initial rating should include consideration of whether "staged" rating of the Veteran's right shoulder disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate, as well as whether any higher rating for right shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted at any stage.  As regards the claim for a TDIU, the Board points out that, even if the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met, the RO should also consider whether the criteria for invoking the procedures set forth in 38 C.F.R. § 4.16(b), for award of a TDIU on an extra-schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since September 2010.  The RO must follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his right shoulder by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the  physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should offer specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right shoulder disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such functional loss in terms of additional degrees of limited motion.

In light of the foregoing, the examiner should indicate (a) whether motion of the right arm is possible to the shoulder level, or to midway between the side and the shoulder level, or is limited to 25 degrees from the side; and (b) whether there is ankylosis of the right scapulohumeral articulation, and if so, whether the ankylosis is favorable, intermediate between favorable and unfavorable, or unfavorable.

Further considering all manifestations of the Veteran's right shoulder disability, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to nonservice-connected disability or advancing age-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such a disability, alone, renders the Veteran unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a higher, initial rating for right shoulder disability and for a TDIU, in light of all pertinent evidence and legal authority (to include the provisions of 38 C.F.R. § 4.16(b), as appropriate).  The RO's adjudication of the claim for a higher, initial rating should include consideration of whether staged rating, pursuant to Fenderson (cited to above), is appropriate.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


